We find, upon examination of the record, that pending the entire trial of this case in the court below, no ruling of the court, of any character, was invoked or had. It results from the foregoing, therefore, that the only question for our consideration here is the regularity of the proceedings of the trial in the lower court as disclosed by the record proper.
The jurisdiction of this court, in cases of this character, is appellate only, and review here is limited to those matters upon which action or ruling at nisi prius was invoked or had upon the trial in the court below. In other words, the trial court may not be put to error, in the absence of erroneous rulings by the court, to which exceptions were duly and legally reserved. Woodson v. State, 170 Ala. 87, 54 So. 191. See also innumerable citations of said case in Shepard's Alabama Citations Vol. 3, p. 212, and Vol. 4, p. 113.
Upon a careful examination of the record proper, we ascertain the proceedings in this case in the court below were regular in all respects.
There being no error apparent upon the record, the judgment of conviction, from which this appeal was taken, will stand affirmed.
As stated, no other questions are presented for our consideration upon this appeal.
Affirmed.